Title: Proposed Explanatory Article Regarding Article 6 of the Provisional Peace Treaty, [ca. 27 April 1783]
From: Adams, John,Franklin, Benjamin,Hartley, David,Jay, John,Laurens, Henry
To: 


[ca. 27 April 1783]
Article

Whereas, by the 6th. Article of the Provisional Treaty of the 30th of November 1782, it was agreed in these Words vizt “That there Shall be no future Confiscations made, nor any Prosecutions commenced, against any Person or Persons, for, or by Reason of, the Part which he or they may have taken in the present War, and that no Person Shall on that Account, Suffer any future Loss or Damage, either in his Person, Liberty or Property, and that those who may be in Confinement on Such Charges, at the Time of the Ratification of the Treaty in America, Shall be immediately set at Liberty, and the Prosecution so commenced be discontinued”
And Whereas it was the true Intent and Meaning of the Contracting Parties, that no Such Confiscations Should be made, nor any Such Prosecutions commenced, Subsequent to the Said thirtieth day of November 1782, the date of Said Treaty, for any Conduct anteceedent to Said Day it is now agreed, that Such shall be the Construction of that Article and that those who may be in Confinement on any Charges for the Part which he or they may have taken in the present late War, shall immediately after the Evacuation of the United states by all his Majestys Armies Garrisons and Fleets be set at Liberty, and the Prosecutions So commenced be discontinued, and all Persons who have resided, in Places possessed by his Said Majestys Arms, and Shall choose to remain there after the Evacuation Shall have Liberty to do so, for twelve Months they conducting themselves peaceably, according to the Laws of the State wherein they may be.
